Citation Nr: 1336415	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  07-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a separate rating for neurological deficits of the left lower extremity as a manifestation of the service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a separate rating for neurological deficits of the right lower extremity as a manifestation of the service-connected DDD of the lumbar spine.


REPRESENTATION

The Veteran represented by:  Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from February 2002 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, granted service connection for DDD of the lumbar spine and assigned an initial 20 percent rating.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his September 2006 substantive appeal.  A hearing was assigned for him in February 2010, and he asked to reschedule it as he was out of the country on that date.  The hearing was rescheduled for April 2012, and the Veteran was notified of the date and time of the hearing.  He failed to appear for the hearing and did not provide any explanation for his absence.  The Board may proceed.  38 C.F.R. § 20.704(d) (2013).

The Board issued a July 2012 decision which denied an initial rating in excess of 20 percent prior to March 25, 2009 and an initial rating in excess of 40 percent on and after March 25, 2009 for DDD of the lumbar spine and bifurcated the issues of whether separate ratings were warranted for neurological deficits of each lower extremity, remanding those issues for  additional development.  The lower extremity neurological deficits issues return now for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's objective neurological abnormalities of the left lower extremity as a manifestation of the service-connected DDD of the lumbar spine have not been productive of at least "mild" incomplete paralysis of the sciatic nerve at any time during the period on appeal.

2.  The Veteran's objective neurological abnormalities of the left lower extremity as a manifestation of the service-connected DDD of the lumbar spine have not been productive of at least "mild" incomplete paralysis of the sciatic nerve at any time during the period on appeal.

3.  The schedular criteria reasonably describe the Veteran's level of disability and symptomatology due to objective neurological abnormalities of the lower extremities as manifestations of the service-connected DDD of the lumbar spine throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable evaluation for neurological abnormalities of the left lower extremity as a manifestation of the service-connected DDD of the lumbar spine are not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.7, 4.14, 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2013).

2.  The criteria for a separate compensable evaluation for neurological abnormalities of the right lower extremity as a manifestation of the service-connected DDD of the lumbar spine are not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1-4.7, 4.14, 4.120, 4.123, 4.124, 4.124a, DCs 8520, 8620, 8720 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for separate ratings for neurological abnormalities of the lower extremities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 3.655.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A December 2005 pre-adjudicatory notice was complete except for notice regarding degree of disability and effective dates.  Corrective notice was provided in April 2006 and the issues have been readjudicated, most recently in an October 2013 Supplemental Statement of the Case.  Any error in pre-adjudicatory notice is harmless.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.326(a).

The Veteran underwent February 2006 and March 2009 VA examinations in association with this appeal.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The Board did find in July 2012 that an additional VA examination would be helpful in determining the extent of any present objective neurological abnormalities because of an equivocal comment of EMG findings "suggestive but not diagnostic of" radiculopathy in the March 2009 VA examination report.  To clarify whether abnormalities were present, the Board remanded.  The Veteran refused to report for the examination without providing cause for his failure.  As a result, the Board will decide the appeal based on the record as it stands.  38 C.F.R. § 3.655.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these issues in July 2012 to provide the Veteran the opportunity to submit or identify any outstanding relevant medical records that he wanted VA to obtain on his behalf, to obtain relevant VA treatment records from February 2009 to the present and a copy of a January 2009 electromyography (EMG) report, and to afford the Veteran a VA examination to assist in determining whether he had neurological symptoms associated with his lumbar spine DDD.  

The Appeals Management Center (AMC) conducted the development instructed by the Board.  The Veteran's VA treatment records were obtained through September 2011.  The January 2009 EMG report was also obtained.  The Veteran relocated repeatedly while this case was on remand, leading to multiple attempts to contact him and schedule a VA examination.  Ultimately, a June 2013 letter satisfied the Board's instruction to ask the Veteran to provide or identify outstanding relevant medical records that the Veteran wanted to associate with the claims file.  The Veteran did not respond to this letter.  A VA examination was eventually scheduled for September 2013.  The Veteran contacted the VA Medical Center and indicated that he did not wish to undergo the examination.  No reason for his refusal was offered.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is incumbent upon the Veteran to submit to a VA examination if he or she is applying for, or in receipt of, VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  Without the Veteran's cooperation, the AMC could do no more to develop medical evidence as instructed by the Board.  The Board finds that the AMC complied substantially with July 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Disability Ratings Law and Regulations

The Veteran contends that he is entitled to an initial rating in excess of 20 percent prior to March 25, 2009 and an initial rating in excess of 40 percent on and after March 25, 2009 for DDD of the lumbar spine.  The Board determined that higher initial schedular and extraschedular ratings based on musculoskeletal symptoms of the lumbar spine were not warranted in a July 2012 decision.  For the reasons that follow, the Board concludes that separate ratings for objective neurological abnormalities of the lower extremities are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Board has already denied ratings based on disability of the musculoskeletal system.  See 38 C.F.R. § 4.71a.  The Veteran did not appeal those determinations; they are now final and will not be discussed further.  The remaining issues pertain to whether there are objective neurological abnormalities for which separate ratings may be assigned.  38 C.F.R. §§ 4.71a, General Ratings Formula for Diseases and Injuries of the Spine, Note (1); see also 38 C.F.R. §§ 4.120-4.124a.  

When rating neurological conditions, disability in the field is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Given the facts of this case, evaluation of mental function is not applicable.  Regulations provide that ratings are to be assigned based the relative impairment of motor function, trophic changes, or sensory disturbance.  38 C.F.R. § 4.120.  Ratings for neuritis also anticipate loss of reflexes.  38 C.F.R. § 4.123.  Neuritis and neuralgia may also be characterized by constant pain.  38 C.F.R. §§ 4.123, 4.124.  Accordingly, the Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  

As will be explained below, no specific nerve has been identified as causing neurologic symptoms in this case.  In evaluating the Veteran's lower extremities, the Board will apply the criteria of DC 8520, which rates sciatic nerve paralysis.  See 38 C.F.R. § 4.124a.  The symptoms are described as involving pain radiating from the Veteran's back and numbness and tingling of the toes.  DC 8520 is the only peripheral nerve DC which affords disability ratings based on symptoms involving the whole of a lower extremity.  Id.  Ratings are warranted for incomplete paralysis whether mild (10 percent evaluation), moderate (20 percent), moderately severe (40 percent), or severe with marked muscular atrophy (60 percent).  Id.  An 80 percent evaluation requires complete paralysis of the sciatic nerve.  Id.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Id.  Neuritis and neuralgia of the sciatic nerve are rated under DCs 8620 and 8720, using the same criteria.  Id.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 





Separate Ratings for Neurological Abnormalities of the Lower Extremities

For the reasons that follow, the Board finds that the preponderance of the evidence shows that the Veteran's objective neurological abnormalities, which are manifestations of his service-connected DDD of the lumbar spine, are so minimal as to not be analogous to even "mild" incomplete paralysis of the sciatic nerves throughout the period on appeal.  The Board concludes that separate compensable ratings are not warranted for the lower extremities.  

The Board evaluates peripheral neurological disabilities through five areas of impairment: motor function, trophic changes, sensory disturbance, reflex loss, and pain.  See 38 C.F.R. §§ 4.120, 4.123, 4.124.  

The Board finds first that the Veteran does not have motor impairment resulting from objective neurological abnormalities associated with his DDD of the lumbar spine.  

The preponderance of the evidence demonstrates normal strength testing throughout the period on appeal.  The Veteran's complaints did not include weakness in either lower extremity.  Strength testing of the left lower extremity in February and May 2006 and March 2007 was normal.  The Veteran's strength testing was 4/5 in the left lower extremity at the EMG evaluation in January 2009.  Strength testing of the left lower extremity in March 2009 was normal.  Although there is a single entry of weakness in the left lower extremity, his strength was normal again two months later.  Given that the strength testing was abnormal once on five tests and that the Veteran's complaints do not include weakness of the extremity, the preponderance of the evidence demonstrates normal strength in the left lower extremity throughout the period on appeal.  Strength testing for the right lower extremity has been normal throughout the period on appeal.  In sum, the Board finds that the preponderance of the medical and lay evidence weighs against a finding of strength impairment in either lower extremity.  

The Veteran also does not have impairment in ambulation as a result of objective neurological abnormalities.  A March 2007 VA treatment note indicates an antalgic gait.  Both the February 2006 and March 2009 VA examination reports indicate normal walking.  A December 2008 physical therapy consultation note indicates he did not have an antalgic gait at that time.  Again, although there is a single finding of gait disturbance, the preponderance of the evidence is against a finding of gait disturbance.

In sum, the preponderance of the evidence demonstrates that the Veteran does not have motor impairment resulting from objective neurological abnormalities associated with his DDD of the lumbar spine.

There is no evidence, either lay or medical, of organic or trophic changes of either leg.  On the contrary, there are specific entries indicating that the Veteran did not have atrophy in February 2006, March 2007, and March 2009.  The Board finds that the Veteran does not have trophic changes as an objective neurological abnormality associated with the service-connected DDD of the lumbar spine.

The preponderance of the evidence demonstrates that the Veteran does not have objective sensory disturbance in either lower extremity.  The Veteran reported altered sensations of numbness and tingling in his lower extremities at February 2006 and March 2009 VA examinations and during regular VA treatment in February and March 2007, and December 2008.  The medical evidence shows that the Veteran had intact sensory function on all those occasions when he complained of sensory disturbance.  The medical evidence also shows that he had intact sensory function when he did not complain of sensory disturbance on other physical evaluations in May 2006, June 2007, January and June 2008, and January 2009.  The General Ratings Formula for Diseases and Injuries of the Spine indicates that objective neurological abnormalities are to be separately compensated; thus, the Veteran's subjective report of sensory disturbance is not enough to warrant a separate rating for either lower extremity.  See 38 C.F.R. § 4.71a.  

The Veteran does not have functional impairment due to reflex impairment of the lower extremities.  Deep tendon reflexes were normal in February and May 2006.  His reflexes were 3+ (hyperactive) in March 2007.  The hyperactive reflexes finding coincides with the antalgic gait finding.  His reflexes were 1+ (hypoactive) in March 2009.  The hypoactive reflexes finding was associated with a steady, unaided gait.  The Veteran has not alleged that he has functional impairment of the lower extremities due to reflex loss.  The medical evidence did not associate the antalgic gait with reflex loss.  Additionally, the ratings criteria for sciatic nerve impairment do not mention reflex loss.  See 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  The Board finds that, although there were some objective findings of reflex abnormalities, these findings are not sufficient to rise to a disability level analogous to at least "mild" incomplete paralysis of the sciatic nerve.  

The remaining area of functional impairment used to rate peripheral neurological disabilities is pain.  The ratings assigned under the General Ratings Formula for Diseases and Injuries of the Spine include symptoms such as pain, whether or not it radiates.  38 C.F.R. § 4.71a, DCs 5235-5243, at note (1); see also 38 C.F.R. § 4.40-4.71 (2013) (generally describing the manner in which musculoskeletal ratings should be assigned including many discussions of pain and painful motion).  The Board acknowledges that there have been numerous notations of pain in the record, including radiating and shooting pains to the buttocks and lower extremities.  In light of the fact that both musculoskeletal and neurological disability regulations deal with the same symptom, pain, they overlap and the regulation that provides for avoidance of pyramiding is applicable.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.  Moreover, the General Ratings Formula for Diseases and Injuries of the Spine acknowledges this overlap by addressing radiating pain, which extends beyond the site of the primary disability to other locations in the body.  In the absence of a separately diagnosed disorder of the peripheral nerves, the Board finds that the Veteran's pain is incorporated into the disability rating for lumbar spine DDD.  The Board concludes that the complaints of pain, radiating to the buttocks and lower extremities, may not be used to award separately compensable ratings for objective neurological abnormalities as a manifestation of service-connected lumbar spine DDD.  

In sum, the preponderance of the evidence demonstrates that the Veteran does not functional impairment in four of the five areas of peripheral nerve function, motor impairment, trophic changes, sensory disturbance, and pain, as a result of objective neurological abnormalities associated with lumbar spine DDD.  There are findings of abnormal reflexes.  Neurological disabilities are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  The abnormal reflexes did not result in functional impairment of either lower extremity.  In light of the foregoing, the Board finds that the Veteran's DDD of the lumbar spine has not manifested in objective neurological abnormalities analogous to at least "mild" incomplete paralysis of the sciatic nerves at any time during the period on appeal.  See 38 C.F.R. § 4.124a.  A separate compensable rating for either lower extremity due to objective neurological abnormality due to lumbar spine DDD is not warranted on a schedular basis.  38 C.F.R. § 4.71a, DC 5243.  

Additional Considerations

The Board's previous July 2012 decision addressed whether referral for an extraschedular rating was warranted on the basis of the Veteran's musculoskeletal manifestations of lumbar spine DDD.  The Veteran did not appeal the Board's determination.  The Board's July 2012 decision that extraschedular referral was not warranted based on musculoskeletal impairment is now final.  38 U.S.C.A. §§ 7104, 7266.  The Board confines this consideration solely to whether extraschedular referral is warranted for the objective neurological abnormalities associated with the service-connected lumbar spine DDD.  

In those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate by determining if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If the schedular evaluation contemplates the claimant's level of disability and symptomatology, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The ratings criteria regarding neurological abnormalities reasonably describe the Veteran's disability level and symptoms of neurological abnormalities.  When describing his own disability level, the Veteran has contended that that his occupational activities are limited by severe pain associated with his service-connected lumbar spine disability.  To the extent that he complains of pain, that is a component of the musculoskeletal rating which the Board reviewed in July 2012.  As discussed, the Board cannot review the pain complaints here.  The Veteran has reported also subjective sensory disturbance and there were findings of reflex impairment.  These are components of the schedular ratings criteria discussed above.  The Veteran has not described how his subjective sensory disturbance or reflex loss has any effect on his activities of daily living, occupational, or social functioning.  The evidence of record does not otherwise provide any indication that the subjective sensory disturbance or reflex loss has any effect on his activities of daily living, occupational, or social functioning.  Due to the Veteran's failure to report for a VA examination in September 2013, additional development of the effect of subjective sensory disturbance or reflex loss on activities of daily living, occupational, or social functioning is not warranted.  See 38 C.F.R. § 3.655.  As a result, the Board finds that the criteria found in the rating schedule reasonably describe the Veteran's neurological disability level and symptomatology; hence, referral for an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b).

Additionally, the Veteran has neither alleged, nor does the record suggest, that he is unable to obtain or retain substantially gainful employment.  On the contrary, the evidence shows that the Veteran is employed.  The issue of a total rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for separate compensable ratings have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's initial rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a separate rating for neurological deficits of the left lower extremity as a manifestation of the service-connected DDD of the lumbar spine is denied.

Entitlement to a separate rating for neurological deficits of the right lower extremity as a manifestation of the service-connected DDD of the lumbar spine is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


